                                                QD
          Case 8:19-cr-00112-JVS Document 1 Filed 03/25/19 Page 1 of 11 Page ID #:1

AO 91 (Rev. 11/11) Criminal Complaint


                                  UNITED STATES DISTRICT COURT
                                                      for the                                CLERK, U.S. DISTRICT COURT

                                           Central District of California
                                                                                                       25~
 UNITED STATES OF AMERICA
                                                                                             NTRNL DISTRICT pF C,ALIFORNL

                 Plaintiff,

              r-- v.s~
              ~               l                                  Case Ng
(~1CAR CADEN~~.,                                                       V~
 t
             cn Defendant;
             `
             _'"


             ~
             ' ,.s .ti.                  CRIMINAL COMPLAINT
                ~~
        I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of December 13, 2018 in the county of Orange in the Central District of California, the

defendants) violated:

          Code Sectzon                                          Offense Description

          Title 18 U.S.C. §Section 1708:                     Possession Of Stolen Mail
          Title 18 U.S.C. §Section 1344:                     Bank Fraud

        This criminal complaint is based on these facts:

        Please see attached affidavit.

        D Continued on the attached sheet.


                                                                                  ~~/
                                                                             Complainant's signature

                                                                   Loren Rofe, U.S. Postal Inspector (USPIS)
                                                                              Printed name and title
Sworn to before me and signed in my presence.
                                                                             A UTUMN D. SPAETH
Date:              ~'~U.~C~~ ~~. ~~1~
                                                                                Judge's signature

City and state: Santa Ana, California                           Hon. Autumn D. Spaeth, U.S. Magistrate Judge
                                                                              Printed name and title
 Case 8:19-cr-00112-JVS Document 1 Filed 03/25/19 Page 2 of 11 Page ID #:2




                                 AFFIDAVIT

      I, Loren Rofe, being duly sworn, hereby depose and swear:

I.    INTRODUCTION

      1.   I am a United States Postal Inspector and have been

employed with the United States Postal Inspection Service

("USPIS") since March 2001.      I am currently assigned to the Los

Angeles Division Mail Theft Team in Long Beach, CA.           My duties as

a U.S. Postal Inspector include the investigation of violations

of federal law, including the theft and possession of United

States Mail matter.     I have received formal training in the

investigation of these federal crimes at the USPIS Academy in

Potomac, Maryland.    I have participated in several investigations

involving the theft of United States Mail.         Prior to being

assigned to the Mail Theft Team, I was assigned to the Prohibited

Mailing Narcotics Team in Los Angeles, CA, where my duties

included investigating narcotics violations involving the United

States Mails.   I was also previously employed as a Special Agent

with the United States Immigration and Naturalization Service

from January 1996 to March 2001.

II.   PURPOSE OF AFFIDAVIT

      2.   This affidavit is made in support of a criminal

complaint and arrest warrant for OSCAR CARDENAS ("CARDENAS") for

possession of stolen mail, in violation of Title 18, United
 Case 8:19-cr-00112-JVS Document 1 Filed 03/25/19 Page 3 of 11 Page ID #:3




States Code, Section 1708, and bank fraud, in violation of Title

18, United States Code, Section 1344.

     3.      The facts set forth in this affidavit are based upon my

personal observations, my training and experience, and

information obtained from bank investigators and witnesses.            This

affidavit is intended to show that there is sufficient probable

cause for the requested warrant and does not purport to set forth

all of my knowledge of or investigation into this matter.            Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

III. BACKGROUND

     4.      Based on my training and experience, and my

consultation with other United States Postal Inspectors, I am

aware of organized U.S. Mail theft rings that operate as follows:

             a.   The members of the mail theft ring steal U.S. Mail

in a variety of ways, such as:

                  i.    submitting fraudulent U.S. Postal Service

"Change of Address" ("COA") requests to divert mail from a

victim's residence and forwarding the mail to a suspect address

or "drop" location;

                  ii.   using stolen or counterfeit United States

Postal Service ("USPS").arrow keys to open USPS collection or

mailboxes;


                                     2
 Case 8:19-cr-00112-JVS Document 1 Filed 03/25/19 Page 4 of 11 Page ID #:4




                 iii. jamming USPS collection boxes with paper, so

envelopes placed into USPS collection boxes are accessible to

someone reaching into the box;

                 iv.   reaching into USPS collection boxes

overflowing with U.S. Mail;

                 v.    "mailboxing," a process by which individuals

drive through affluent neighborhoods and steal both outgoing and

incoming U.S. Mail from residential mailboxes; and

                 vi.   "fishing," using a homemade sticky device

lowered into USPS collection boxes to extract U.S. Mail through

the deposit slot.

           b.    The members of the mail theft ring typically steal

U.S. Mail in order to obtain USPS customers' credit cards, credit

card statements, credit card convenience checks, and

correspondence containing USPS customers' personal or financial

information.    The members of the mail theft ring use the

information obtained from the stolen U. S. Mail matter to conduct

"account takeovers," in which they add their (suspects') names to

the victims' accounts for the purposes of fraudulently ordering

or purchasing merchandise, and to apply fraudulently for credit

cards issued in the USPS customers' names.

          c.    The members of the mail theft ring will also steal

U.S. Mail to obtain personal checks, money orders, and cash or

other cash equivalents, originally completed and mailed by the


                                     3
 Case 8:19-cr-00112-JVS Document 1 Filed 03/25/19 Page 5 of 11 Page ID #:5




true account holders as payment to the account holders'

creditors.      The checks may then be used to gain financial

information, including account numbers and account holders' names

and addresses.     Often this information is used to counterfeit

additional checks, which are then fraudulently made payable to

other members of the ring.      The checks may also be chemically

"washed" to remove the handwritten information and additionally

altered to be made payable in higher amounts than originally

written and fraudulently cashed by ring members.

           d.     The members of the mail theft ring typically use a

current residence, or rent cheap motel rooms, where they keep the

tools of their trade, including stolen U.S. Mail, stolen checks

and credit cards, notebooks listing USPS customers' personal

information, materials for creating false identification cards,

computer equipment, check-washing chemicals, and materials for

constructing "fishing" devices.

           e.     The proceeds generated from the mail theft and

related fraud activities are often used to buy methamphetamine or

other illegal drugs, which are then used to recruit additional

individuals to facilitate the scheme.

IV.   SUMMARY OF PROBABLE CAUSE

      5.   On or about December 12, 2018, Wells Fargo Bank check

#217 belonging to victims "J.C." and "E.C." made payable to the

Franchise Tax Board was stolen out of a USPS blue collection box
 Case 8:19-cr-00112-JVS Document 1 Filed 03/25/19 Page 6 of 11 Page ID #:6




in Los Angeles, CA.     On December 13, 2018, CARDENAS deposited the

check into his own Wells Fargo Bank checking account.           The check

had been altered showing payable to CARDENAS.

V.   STATEMENT OF PROBABLE CAUSE

     6.    I have obtained the following information through the

course of my investigation and from conversations and

correspondence with Postal Inspectors, others investigating this

matter, conversations with victims, and reviewing reports.

     A.    Information from Wells Fargo Bank

     7.    Between February 14 and March 6, 2019, I received and

reviewed Wells Fargo Bank case summary report FCI-2018122700505

and spoke with Wells Fargo Bank Financial Crimes Investigator C.

Stocker.   The report and my conversations with Investigator

Stocker provided the following information:

           a.   On December 12, 2018, CARDENAS went to the Wells

Fargo Bank branch located at 2970 Harbor Blvd., Costa Mesa, CA.

Using his true name, Social Security Number (XXX-XX-8974),

California Driver's License number (XXXX2970), date of birth, and

address on 25th Street in Los Angeles, CARDENAS opened checking

account number XXXXXX9197 ("CARDENAS' account")           CARDENAS made

an initial account opening deposit of $25.

           b.   On March 6, 2019, I spoke with Investigator

Stocker and he confirmed that when CARDENAS opened his account on




                                     5
 Case 8:19-cr-00112-JVS Document 1 Filed 03/25/19 Page 7 of 11 Page ID #:7




December 12, 2018, CARDENAS received a temporary ATM/debit card

and programmed a PIN number for that card.

             c.   On December 13, 2018, check #217 payable to

CARDENAS in the amount of $18,000 drawn on Wells Fargo Bank

account number XXXXXX3138 in the names of victims J.C. and E.C.

was deposited into CARDENAS' account.        The deposit occurred at

the Wells Fargo Bank Quail Hill branch located at 6503 Quail Hill

Parkway, Irvine, CA 92603.      The deposit was for $18,000 less $400

cash back.

           d.     On December 14, 2018, a $4,000 ATM withdrawal was

made from CARDENAS' account at the Wells Fargo Harbor and Wilson

branch located at 2300 Harbor Blvd., Suite B, Costa Mesa, CA

92626.

                  i.   On March 6, 2019, Investigator Stocker

confirmed that CARDENAS' debit card and PIN number were used to

make the $4,000 withdrawal.

          e.      On December 14, 2018, a $6,000 withdrawal from

CARDENAS' account was attempted at the Wells Fargo Bank Orange

County Airport branch located at 4590 MacArthur Blvd., Newport

Beach, CA 92660.

                  i.   On March 6, 2019, Investigator Stocker

confirmed that the individual attempting the $6,000 withdrawal

swiped CARDENAS' debit card at the teller window.          He also

provided a second form of identification in the name of "Oscar
 Case 8:19-cr-00112-JVS Document 1 Filed 03/25/19 Page 8 of 11 Page ID #:8




Cardenas."      The branch teller denied the transaction because the

teller noticed the individual attempting to make the withdrawal

did not match the photo on the identification provided by the

individual.     Further, the signature on the withdrawal slip did

not match the signature card.

           f.     Victim E.C. filed a claim on the $18,000 check,

reporting it had been altered.       E.C. issued the $18,000 check

payable to the Franchise Tax Board.        E.C. placed the check in a

USPS blue collection box near her home in Los Angeles, CA, the

evening of December 12, 2018.

           g.     Investigator Stocker contacted E.C., who stated

she placed the check in a USPS blue collection box at the corner

of Durango and Airdrome in the city of Los Angeles on December

12, 2018, at approximately 9:00 p.m.        The next day E.C. reviewed

her bank account and saw the check was pending.          E.C. knew it had

been stolen since it was originally made payable to the Franchise

Tax Board in Sacramento, CA.

           h.     Investigator Stocker reviewed surveillance photos

and observed two different individuals transacting on CARDENAS'

account.   The first individual, who appears to be CARDENAS, is

seen in the photos opening the account and making the initial

account deposit.     CARDENAS also made the $18,000 check deposit.

An unidentified male conducted the abovementioned successful

$4,000 withdrawal and the attempted $6,000 withdrawal.


                                     7
 Case 8:19-cr-00112-JVS Document 1 Filed 03/25/19 Page 9 of 11 Page ID #:9




     8.    On February 19, 2019, I obtained a copy of CARDENAS'

California Department of Motor Vehicles ("DMV") Driver's License

number XXXX2970, the same identification number CARDENAS provided

on his Wells Fargo checking account application.          The same day, I

reviewed the transaction history, opening deposit record, account

application, and surveillance photos associated with CARDENAS'

account.

           a.    After reviewing the Wells Fargo Bank surveillance

photographs and CARDENAS' DMV photograph, I believe CARDENAS is

the individual in the bank photographs making the initial $25

deposit when opening CARDENAS' account and making the $18,000

fraudulent deposit into CARDENAS' account.

           b.   After reviewing the Wells Fargo Bank surveillance

photographs taken December 14, 2018, I believe the same unknown

male, not CARDENAS, is depicted attempting the teller withdrawal

from the Wells Fargo Orange County Airport Branch located in

Newport Beach, CA and the successful ATM withdrawal from the

Wells Fargo Harbor and Wilson Branch located in Costa Mesa, CA.

     B.    Victim Interviews

     9.    On February 28, 2019, I telephonically interviewed

victim E.C. of Los Angeles, CA, regarding the theft report she

filed with Wells Fargo Bank.      E.C. told me the following:
Case 8:19-cr-00112-JVS Document 1 Filed 03/25/19 Page 10 of 11 Page ID #:10




             a.   On December 12, 2018, E.C. wrote Wells Fargo Bank

check #217 in the amount of $18,000 made payable to the Franchise

Tax Board.

           b.     On December 12, 2018, at approximately 9:00 p.m.,

E.C. placed the check inside a USPS blue collection box located

on the corner of Durango Avenue and Airdrome Avenue in the city

of Los Angeles.

           c.     On December 13, 2018, E.C. checked her Wells Fargo

Bank account online and noticed that check #217 had been

negotiated and placed in pending status.         Knowing that if the

check had been picked up by a USPS Letter Carrier on December 13,

2018, it would not be possible for the check to have already

reached Sacramento and been negotiated, E.C. contacted Wells

Fargo.   E.C. informed Wells Fargo that check #217 had been stolen

and fraudulently negotiated.      E.C. asked the bank employee to

stop payment on the check and close out her account.            E.C.

learned that individuals were able to withdraw $4,000 of the

$18,000 check before Wells Fargo stopped the payment.




                                     E
Case 8:19-cr-00112-JVS Document 1 Filed 03/25/19 Page 11 of 11 Page ID #:11




VI.   CONCLUSION

      10.   Based upon the foregoing, I believe there is probable

cause to charge OSCAR CARDENAS for violations of Title 18, United

States Code, Section 1708, possession of stolen mail, and Title

18, United States Code, Section 1344, bank fraud.




                                                   ~/
                                   T,nran   Rnfa

                                  UNITED STATES POSTAL INSPECTOR




Subscribed and sworn to before me
this    day of March, 2019.


            A UTUMN D. SPAETH

UNITED STATES MAGISTRATE JUDGE




                                    10
